COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



WINIFRED B. SEGHERS,

                            Appellant,

v.

CITIBANK (SOUTH DAKOTA), N.A.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00308-CV

Appeal from the

County Court at Law No. 2

of Travis County, Texas

(TC# C-1-CV-09-008479)

MEMORANDUM  OPINION

	Pending before the Court is a joint motion to dismiss this appeal.  See Tex. R. App. P.
42.1(a)(2).  The parties request that the appeal be dismissed because they have reached a settlement
agreement.  We grant the motion and dismiss the appeal.  As requested in the motion, costs are taxed
against Appellant.

						GUADALUPE RIVERA, Justice
November 30, 2010

Before Chew, C.J., McClure, and Rivera, JJ.